—In an action to recover damages resulting from the death of Gertrude Dubinsky, the defendant County of Nassau appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Collins, J.), entered July 26, 1995, as granted that branch of the plaintiffs’ motion which was to strike its answer unless it complied with outstanding discovery demands on or before August 10, 1995.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the court did not improvidently exercise its discretion by granting that branch of the plaintiffs’ motion which was to strike the County’s answer upon a condition which afforded the County one additional opportunity to comply with the plaintiffs’ outstanding demands (see, Gamble v Anlynne, Inc., 199 AD2d 303; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3126:7, at 757; see also, Gonzalez v National Car Rental, 178 AD2d 116; Briley v Morriseau, 99 AD2d 524). Rosenblatt, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.